2022 WI 61

                  SUPREME COURT       OF   WISCONSIN
CASE NO.:            2021AP1321-LV & 2021AP1325


COMPLETE TITLE:      County of Dane, County of Iowa, Town of Wyoming
                     and Village of Montfort,
                                Petitioners-Respondents,
                          v.
                     Public Service Commission of Wisconsin,
                                Respondent-Respondent,
                     Driftless Area Land Conservancy, Wisconsin
                     Wildlife Federation, Chris Klopp, LeRoy Belken,
                     Gloria Belken, S.O.U.L. of Wisconsin, Clean
                     Energy Organizations, Dairyland Power
                     Cooperation, I.T.C. Midwest, LLC, American
                     Transmission Company, Midcontinent Independent
                     System Operator, Inc. and WEC Energy Group
                     Wisconsin,
                                Intervenors-Respondents,
                     Michael Huebsch,
                                Other Party-Petitioner-Petitioner.


                     County of Dane, Iowa County, Town of Wyoming
                     and Village of Montfort,
                               Petitioners-Respondents,
                          v.
                     Public Service Commission of Wisconsin,
                               Respondent-Respondent-Respondent,
                     Driftless Area Land Conservancy,
                               Intervenor-Petitioner-Respondent,
                     Wisconsin Wildlife Federation, Chris Klopp,
                     LeRoy Belken, Gloria Belken, S.O.U.L.
                     Wisconsin, Clean Energy Organizations,
                     Dairyland Power Cooperative, ITC Midwest
                     LLC, American Transmission Company, LLC,
                     Midcontinent Independent System Operator,
                     Inc., ATC, LLC and WEC Energy
                     Group, Inc.,
                               Intervenors-Respondents,
                     Michael Huebsch,
                               Other Party-Appellant-Petitioner,
                     Robert M. Garvin,
                               Other Party.
                               REVIEW OF DECISION OF THE COURT OF APPEALS

OPINION FILED:          July 7, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 28, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dane
   JUDGE:               Jacob B. frost

JUSTICES:
ROGGENSACK, J., delivered the majority opinion of the Court with
respect to ¶4, in which ZIEGLER, C.J., REBECCA GRASSL BRADLEY,
and HAGEDORN, JJ., joined, and an opinion, in which ZIEGLER,
C.J., REBECCA GRASSL BRADLEY, JJ., joined. HAGEDORN, J., filed
a concurring opinion. KAROFSKY, J., filed a dissenting opinion,
in which ANN WALSH BRADLEY and DALLET, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the other party-petitioner-petitioner in 2021AP1321-LV
and other party-appellant-petitioner in 2021AP1325, there were
briefs by Ryan J. Walsh, John K. Adams, John D. Tripoli and
Eimer Stahl LLP, Madison. There was an oral argument by Ryan J.
Walsh.


       For the intervenor-respondent Clean Energy Organizations,
there was a brief filed by Amelia Vohs, Sean Brady, Kevin M. St.
John, John N. Giftos, Roisin H. Bell and Minnesota Center for
Environmental Advocacy, Saint Paul, Clean Grid Alliance, Saint
Paul, and Bell Giftos St. John LLC, Madison. There was an oral
argument by Barret Van Sicklen.


       For    the       petitioners-respondents             County   of     Dane,     Iowa
County,      Town      of    Wyoming    and    Village     of   Montfort,    intervenor
respondent in 2021AP1321-LV and intervenor-petitioner-respondent
in   2021AP1325,            Driftless   Area       Land   Conservancy,    and   for   the

                                               2
intervenors-respondents, Wisconsin Wildlife Federation, S.O.U.L.
of Wisconsin, Gloria Belken, and Chris Klopp, there was a brief
filed    by    Catherine         E.    White,    Howard         A.    Learner,       Bradley    D.
Klein,    Ann       Jaworski          and    Hurley       Burish      S.C.,    Madison,        and
Environmental Law & Policy Center, Chicago. For the intervenors-
respondents, there was an oral argument by Barret Van Sicklen.

    For intervenor-respondent, Midcontinent Independent System
Operator, there was a brief filed by Jeffrey L. Small, Warren J.
Day, Amanda James and Midcontinent Independent System Operator,
Inc., Carmel, Law Office of Warren J. Day, Oregon, and Sullivan
& Ward, P.C., West Des Moines. There was an oral argument by
Barret Van Sicklen.


    For         intervenors-respondents,                     American          Transmmission
Company, Dairlyand Power Cooperative, and ITC Midwest, there was
a brief filed by Brian H. Potts, Valerie T. Herring, Justin W.
Chasco,       and   Perkins           Coie    LLP,    Madison,         Taft    Stettinius        &
Hollister,      Minneapolis,            and    Wheeler,         Van   Sickle     &    Anderson,
S.C., Madison. There was an oral argument by Barret Van Sicklen.


    For       the    respondent-respondent                 in    2021AP1321-LV         and     the
respondent-respondent-respondent                     in    2021AP1325,         there     was     a
brief filed by Cynthia E. Smith, Zachary Peters, Christiane A.R.
Whiting   and       Public       Service      Commission         of   Wisconsin,       Madison.
There was an oral argument by Christiane A.R. Whiting.


    An amicus curiae brief was filed by Evan Feinauer and Katie
Nekola for Clean Wisconsin, Inc.


    An amicus curiae brief was filed by Matthew M. Fernholz and
Cramer,       Multhauf       &     Hammes,       LLP,       Waukesha,         for     Wisconsin
Manufacturers and Commerce.


                                                3
       An amicus curiae brief was filed by             Benjamin B. Sloan,
Matthew M. Fernholz, and Organization of MISO States, Madison,
and Cramer, Multhauf & Hammes, LLP, Waukesha, for Organization
of MISO States, Inc.


       An amicus curiae brief was filed by Robert S. Driscoll and
Reinhart Boerner Van Deuren S.C., Milwaukee, for American Clean
Power Association.


       An amicus curiae brief was filed by Scott E. Rosenow and
WMC Litigation Center, Madison, for Wisconsin Manufacturers and
Commerce,      Inc.,   Wisconsin    Utilities    Association,      Inc.,    and
Edison Electric Institute.


       An amicus curiae brief was filed by James Bradford Ramsay,
Lane    E.B.    Ruhland,   and     National   Association     of   Regulatory
Utility   Commissioners,     Washington,      D.C.,   and   Ruhland   Law   and
Strategy,      Waunakee,   for     National   Association     of   Regulatory
Utility Commissioners.




                                       4
                                                                  2022 WI 61
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
Nos.   2021AP1321-LV & 2021AP1325
(L.C. No.   2019CV3418)

STATE OF WISCONSIN                      :            IN SUPREME COURT

County of Dane, County of Iowa, Town of Wyoming
and Village of Montfort,

            Petitioners-Respondents,

       v.

Public Service Commission of Wisconsin,

            Respondent-Respondent,
                                                               FILED
Driftless Area Land Conservancy, Wisconsin
Wildlife Federation, Chris Klopp, LeRoy Belken,            JUL 7, 2022
Gloria Belken, S.O.U.L. of Wisconsin, Clean
Energy Organizations, Dairyland Power                        Sheila T. Reiff
Cooperation, I.T.C. Midwest, LLC, American                Clerk of Supreme Court
Transmission Company, Midcontinent Independent
System Operator, Inc. and WEC Energy Group
Wisconsin,

            Intervenors-Respondents,

Michael Huebsch,

            Other Party-Petitioner-Petitioner.


County of Dane, Iowa County, Town of Wyoming
and Village of Montfort,

            Petitioners-Respondents,

       v.

Public Service Commission of Wisconsin,
            Respondent-Respondent-Respondent,

Driftless Area Land Conservancy,

            Intervenor-Petitioner-Respondent,

Wisconsin Wildlife Federation, Chris Klopp,
LeRoy Belken, Gloria Belken, S.O.U.L.
Wisconsin, Clean Energy Organizations,
Dairyland Power Cooperative, ITC Midwest LLC,
American Transmission Company, LLC,
Midcontinent Independent System Operator, Inc.,
ATC, LLC and WEC Energy Group, Inc.,

            Intervenors-Respondents,

Michael Huebsch,

            Other Party-Appellant-Petitioner,

Robert M. Garvin,

            Other Party.



ROGGENSACK, J., delivered the majority opinion of the Court with
respect to ¶4, in which ZIEGLER, C.J., REBECCA GRASSL BRADLEY,
and HAGEDORN, JJ., joined, and an opinion, in which ZIEGLER,
C.J., REBECCA GRASSL BRADLEY, JJ., joined. HAGEDORN, J., filed
a concurring opinion. KAROFSKY, J., filed a dissenting opinion,
in which ANN WALSH BRADLEY and DALLET, JJ., joined.




     APPEAL from an order of the Circuit Court for Dane County.

Reversed.



     ¶1     PATIENCE DRAKE ROGGENSACK, J.   Dane County filed this

Wis. Stat. ch. 227 (2019-20)1 action in Dane County Circuit Court

     1 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                   2
                                                          Nos.    2021AP1321-LV & 2021AP1325



to contest the merits of the Public Service Commission's (PSC)2

approval     of    the     Cardinal-Hickory               Creek     Transmission         Line.

Driftless        Area     Land      Conservancy            and      other        Intervenors-

Respondents       (hereinafter       Driftless)           intervened3       in    the   action

that remains pending in Dane County Circuit Court.                                Therefore,

the merits of the PSC's approval of Cardinal-Hickory are not

addressed in this opinion.

      ¶2     We   conclude       that     in   pretrial          decisions       the    circuit

court     erroneously      interpreted             Wis.    Stat.     § 227.57(1),        which

interpretation formed the basis for its expansion of the record

created by the PSC and permitted discovery subpoenas of Michael

Huebsch.     We so conclude because Driftless failed, as a matter

of   law,   to    satisfy      the   statutory            criteria,      or      due    process

requirements, necessary to expand the record created by the PSC

during the Cardinal-Hickory proceedings.

      ¶3     In    regard      to    the       discovery          subpoenas       issued    to

Huebsch, we conclude that the circuit court erred when it denied

Huebsch's     motion      to     quash.            The    circuit     court's      error    is
grounded     in     its     erroneous          interpretation           of       Wis.    Stat.

§ 227.57(1) wherein it approved discovery subpoenas.

      ¶4     Although four justices do not agree on how to address

the procedural posture of this case, a majority of the court

      2The PSC is a three-member Commission, which was composed
of Rebecca Valcq, Ellen Nowak and Michael Huebsch when the
Cardinal-Hickory line was approved.
      3The Intervener-Respondents aligned with Driftless are the
Wisconsin Wildlife Federation, S.O.U.L. of Wisconsin, LeRoy
Belken, Gloria Belken and Chris Klopp.

                                               3
                                                       Nos.    2021AP1321-LV & 2021AP1325



agrees that the circuit court improperly denied Huebsch's motion

to    quash    the    discovery        subpoena       he      received.      Driftless'

allegations of bias do not come close to the level of alleging a

cognizable due process claim under Caperton v. A.T. Massey Coal

Co., Inc., 556 U.S. 868, 884 (2009) and Miller v. Carroll, 2020

WI 56, ¶24, 392 Wis. 2d 49, 944 N.W.2d 542.

      ¶5      We further conclude that the circuit court did not

clearly apply the correct legal standard when evaluating whether

a due process violation had been stated; we reverse the circuit

court's July 30, 2021 order denying Huebsch's motion to quash

discovery       subpoenas;       and     we        conclude      the   circuit    court

erroneously denied Huebsch's request for a stay pending appeal.

Accordingly, we reverse the circuit court.

                                  I.     BACKGROUND

      ¶6      This    lawsuit,    filed       by    Dane     County,   challenges    the

PSC's approval of construction of the Cardinal-Hickory line.4                         As

the    lawsuit       moved   forward      and        added     intervening     parties,

Driftless sought to expand the record produced before the PSC
pursuant to Wis. Stat. § 227.57(1) in order to produce grounds

to overturn the merits of the Cardinal-Hickory decision.

      ¶7      The record of the proceedings reflects that Cardinal-

Hickory       enjoyed    widespread        support         from    labor,     industry,

business groups, environmentalists, Republicans and Democrats.

      4The Cardinal-Hickory docket opened in April 2018 when
American Transmission Company LLC, ITC Midwest LLC and Dairyland
Power Cooperative petitioned the PSC for a certificate of public
convenience and necessity (CPCN) for construction and operation
of the transmission line.

                                              4
                                                      Nos.    2021AP1321-LV & 2021AP1325



Its proponents provided testimony that Cardinal-Hickory would

improve      energy         reliability          and          create      clean-energy

infrastructure      for      Wisconsin     by     enabling        greater      usage    of

renewable    energy    sources      across      the    Midwest.5        More     than   60

persons participated as parties in the proceedings, including

Driftless.

    ¶8      The     chairman       of    the      Federal        Energy     Regulatory

Commission (FERC) made strengthening interstate transmission a

principal goal, which he presented to the PSC.6                          The PSC held

highly    technical        fact-based      hearings,          supported     by    expert

testimony, during June of 2019.

    ¶9      On August 20, 2019 in an open meeting, the PSC voted

unanimously to grant the Certificate of Public Convenience and

Necessity    (CPCN)        for   construction         of     Cardinal-Hickory.          On

September 26, 2019, the PSC issued a 112 page written order

finalizing CPCN approval.

    ¶10     After     it    lost   before       the    PSC,     Driftless      moved    to

disqualify    two     of     the   three       commissioners,          alleging    their
participation created an unconstitutional "appearance of bias

and lack of impartiality."7             It alleged that Chairperson Rebecca

    5  Clean Grid Alliance, Fresh Energy, and Minnesota Center
for Environmental Advocacy's Request to Intervene and Notice of
Appearance,   PSC   REF#   353628  at   3   (Nov.  20,   2018),
https://tinyurl.com/hc4xvy68.
    6  Energy Policy Institute, Revitalizing the Grid to Achieve
a Clean-Powered Economy: A Conversation with FERC Chair Richard
Glick (June 30, 2021) https://tinyurl.com/f2znuja8.
    7    PSC Order, September 26, 2019, 80.

                                           5
                                                          Nos.    2021AP1321-LV & 2021AP1325



Valcq's past work for We Energies "created an appearance of

bias"       and    Michael       Huebsch's        work   with     a    federal         regulator,

Midcontinent Independent System Operator (MISO), precluded his

participation             because        he     could     have        received         ex     parte

communications            about        Cardinal-Hickory      while       at       MISO      events,

again raising the "appearance of bias."

       ¶11        In    its     written       decision    approving         construction        of

Cardinal-Hickory, the PSC unanimously rejected Driftless' bias

claims because they were "not timely filed and did not comply

with       applicable          legal    standards."8        The       PSC     explained        that

Huebsch was a PSC "Commissioner at the time of [Driftless']

intervention and it was publicly known that Commissioner Huebsch

was the Commission's OMS representative," as was his work with

MISO, which had been on-going for more than four years.9                                    The PSC

explained that "[i]t is clear that the information [Driftless]

cited to support its Motion was available to it months (if not

years) before the party hearing and the Commission's discussion

of the record at the open meeting of August 20, 2019."10
       ¶12        The    PSC    noted     that     Driftless      did       not    support     its

allegations             with     a     verified       affidavit       based       on     personal

knowledge of the facts alleged in its motion, nor did it name a

single witness who would have such knowledge.11                             Accordingly, the

       Id., 81; see also Driftless Area Land Conservancy v. Valcq
       8

(Driftless II), 16 F.4th 508, 517 (7th Cir. 2021).
       9    PSC Order, September 26, 2019, 81.
       10   Id., 82.
       11   Id., 83.

                                                  6
                                                                   Nos.     2021AP1321-LV & 2021AP1325



PSC found that Driftless' motion "lacks a legitimate factual

basis     to    support         recusal      or      disqualification."12                   The    order

further        explained,        "There         is       a    presumption          of    honesty     and

integrity            in     those         serving            as        adjudicators       in      state

administrative proceedings."13                       The PSC found that Valcq's and

Huebsch's "participation complied with all applicable ethical

and legal standards and [Driftless'] Motion lack[ed] any merit

and [was] therefore denied."14                               Driftless did not appeal the

factual findings or legal conclusions of the PSC decision.

     ¶13        Wisconsin        Stat.       § 227.57             challenges        to   PSC      action

usually are limited to contending that the evidence did not

support        the    merits      of      the     PSC's           decision.         However,      here,

Driftless            mounted         a     sustained              personal         attack       against

Commissioner          Huebsch        in    an    effort           to      expand   the    PSC     record

through        the        use   of       § 227.57(1).                  In    general     statements,

Driftless contended that at some point Huebsch could have done

something that might appear to show bias in favor of Cardinal-

Hickory, which Driftless asserts would violate the Due Process
Clause     of    the        Fourteenth          Amendment           and      require     vacation    of

approval of Cardinal-Hickory.15


     12   Id., 84.
     13Id., 85 (citing State ex rel. DeLuca v. Common Council,
72 Wis. 2d 672, 684, 242 N.W.2d 689 (1976)).
     14   Id., 86.
     15Driftless dropped its initial contention that Valcq's
past work created "the appearance of bias" and proceeded solely
against Huebsch.

                                                     7
                                                        Nos.   2021AP1321-LV & 2021AP1325



       ¶14        The circuit court concluded that Driftless' general

statements         "presented     enough       information        to     allow    discovery

regarding          whether    Commissioner         Huebsch       acted       impartially."16

Driftless then subpoenaed Huebsch to sit for a deposition.                                  It

also    subpoenaed       his    phone    and       phone   password       for    Driftless'

search of his communications.                  Huebsch moved to protect himself

from Driftless' subpoenas.

       ¶15        Before the Dane County Circuit Court, where its Wis.

Stat.       § 227.57         action    is    pending,          Driftless         mounted     a

directionless search for "appearance of bias."17                                The circuit

court       has    permitted     Driftless         to   expand    the     record    of     the

Cardinal-Hickory proceedings by concluding that an allegation of

the "appearance of bias," if proved, was a due process violation

sufficient to invalidate the PSC's decision.                           It also concluded

that general "allegations" were all that were needed to satisfy

§ 227.57(1).18          Many     depositions        were   taken       and    thousands    of

pages of documents were produced.

       ¶16        Huebsch moved to quash the subpoenas in circuit court.
The circuit court refused protection, saying that the difference

between "serious risk of actual bias" and "appearance of bias"

was just "semantics."19               While acknowledging our recent decision


       16   Circuit Ct. Decision and Order, May 25, 2021, 1.

       There were occasions when Driftless also used the phrase
       17

"serious risk of actual bias"; however, as the circuit court
repeated later, "appearance of bias" was the common phraseology.
       18   Circuit Ct. Decision and Order, May 25, 2021, 3.
       19   Circuit Ct. Mot. Hr'g Tr., July 30, 2021, 15.                         On August
                                               8
                                                        Nos.   2021AP1321-LV & 2021AP1325



in Miller v. Carroll20 that employs serious risk of actual bias

as the due process standard, the circuit court re-characterized

the standard as the "'appearance' [of bias standard] because

that really is what it is."21

       ¶17    Huebsch moved the court of appeals for interlocutory

review      and   stay    of   the    discovery         subpoenas.      The   court   of

appeals granted interlocutory review and stayed the subpoenas

while the court studied the legal issues presented.                           Driftless

then withdrew its subpoenas and moved the court of appeals to

dismiss, claiming the action was moot.                     Based on the withdrawal

of the subpoenas, the court of appeals vacated its stay and the

interlocutory review it had granted, concluding that the issue

for which it had granted review was moot.22

       ¶18    Then, two business days after the court of appeals

determined        that     the       appeal       was    moot     and    vacated      its

interlocutory review, Driftless subpoenaed Huebsch to testify at

trial.       Although Huebsch did not move the circuit court to quash

the    subpoena     for    trial       testimony,        he    sought    an   emergency


20, 2021, at Driftless' request, the circuit court vacated its
order denying Huebsch's motion to quash: "IT IS HEREBY ORDERED
that the order denying Michael Huebsch's motion to quash issued
on August 3, 2021, Dkt. 422, and the August 5, 2021 order on
phone protocol, Dkt. 432, are hereby VACATED."
       20   Miller v. Carroll, 2020 WI 56, 392 Wis. 2d 49, 944 N.W.2d
542.
       21   Id., 16.

       County of Dane v. PSC of Wis., No. 2021AP1321-LV,
       22

unpublished order at 5 (Wis. Ct. App. Aug. 20, 2021).

                                              9
                                                     Nos.      2021AP1321-LV & 2021AP1325



petition for supreme court review and stay of the proceedings in

circuit court.          We granted review and stayed further action in

the circuit court, which included Huebsch's trial testimony.

                                    II.    DISCUSSION

                               A.   Standard of Review

       ¶19    When the discovery subpoenas directed to Huebsch were

withdrawn     by    Driftless,       the    court   of      appeals    dismissed     this

matter as moot.         County of Dane v. PSC of Wis., No. 2021AP1321-

LV, unpublished order at 5 (Wis. Ct. App. Aug. 20, 2021).                               We

independently review whether an issue is moot as a question of

law.    Tavern League of Wis., Inc. v. Palm, 2021 WI 33, ¶13, 396

Wis. 2d 434, 957 N.W.2d 261 (citing Portage Cnty. v. J.W.K.,

2019 WI 54, ¶10, 386 Wis. 2d 672, 927 N.W.2d 509).

       ¶20    This matter arises in the context of a Wis. Stat.

§ 227.57 judicial review of the merits of the PSC's approval of

Cardinal-Hickory.         Generally, such reviews are confined to the

record that was created before the agency.                        However, Driftless

seeks to expand the record that was presented to the PSC during
the    Cardinal-Hickory         proceedings.           It      does   so    pursuant   to

§ 227.57(1) that permits record expansion due to "irregularities

in procedure before the agency" . . . "if proper cause is shown

therefor."

       ¶21    As we review the discovery subpoenas issued to Huebsch

after   the    circuit       court     determined        that     Driftless'       general

allegations        of   bias    were      sufficient      to    satisfy     Wis.    Stat.

§ 227.57(1)        thereby     permitting        expansion       of   the    PSC    record
through discovery, we also interpret § 227.57(1).                           We do so to

                                            10
                                                         Nos.      2021AP1321-LV & 2021AP1325



determine       whether     Driftless'            non-specific            allegations         come

within    "irregularities          in    procedure"           of    the        PSC    for   which

"proper cause is shown therefor" as those terms are used in

§ 227.57(1).         Driftless'         contention        and       the     circuit      court's

decision     present       questions         of     statutory        interpretation           and

application that we independently review.                             Tavern League, 396

Wis. 2d 434, ¶13.

      ¶22   In addition, Driftless claims that the irregularity in

the procedure was Huebsch's "appearance of bias" that denied it

due process of law.          Whether constitutional due process has been

afforded in an administrative proceeding is a question of law

that we independently review.                 Marder v. Bd. of Regents of the

Univ. of Wis. Sys., 2005 WI 159, ¶19, 286 Wis. 2d 252, 706

N.W.2d    110     (citing   State       v.    Sorenson,         2002      WI    78,    ¶25,   254

Wis. 2d 54, 646 N.W.2d 354).

      ¶23   And     finally,       we    review         whether       the      circuit      court

erroneously exercised its discretion when it denied Huebsch's

motion to quash the subpoenas for his deposition, his cell phone
and cell phone password.                Lane v. Sharp Packaging Sys., Inc.,

2002 WI 28, ¶19, 251 Wis. 2d 68, 640 N.W.2d 788.                                     Whether the

circuit court applied the correct legal standard as it exercised

its   discretion      is    a     question         of   law     that      we     independently

review.     Id.

                                    B.       Mootness

      ¶24   "Mootness        is     a    doctrine         of       judicial          restraint."

Marathon Cnty. v. D.K., 2020 WI 8, ¶19, 390 Wis. 2d 50, 937
N.W.2d 901.        "An issue is moot when its resolution will have no

                                              11
                                                    Nos.    2021AP1321-LV & 2021AP1325



practical effect on the underlying controversy."                          J.W.K., 386

Wis. 2d 672, ¶11.           Although we usually do not address issues

that are moot, we have developed exceptions where we agree to

review issues that may be moot when:                   "(1) 'the issues are of

great     public     importance;'       (2) 'the      constitutionality             of    a

statute      is   involved;'     (3) the        situation    arises     so    often      'a

definitive decision is essential to guide the trial courts;'

(4) 'the issue is likely to arise again and should be resolved

by the court to avoid uncertainty;' or (5) the issue is 'capable

and likely of repetition and yet evades review.'"                      Id., ¶12.

       ¶25    We need not decide whether issues raised herein are

moot    because     even    if   they   were,      exceptions     to    the    mootness

doctrine      provide      for   our    review.        For    example,        the    only

conceivable basis for mootness here is Driftless' voluntarily

withdrawing its July subpoenas through which it sought to expand

the record created in the PSC proceedings.

       ¶26    An issue is likely to arise again and evade review

when an actor voluntarily ceases challenged conduct but retains
the power to resume that conduct.                 Friends of the Earth, Inc. v.

Laidlaw Env't Servs., Inc., 528 U.S. 167, 189 (2000) (explaining

that the obligation to persuade a court that the challenged

conduct cannot reasonably be expected to start up again lies

with the party asserting mootness).                  In the matter before us,

not    only   did    Driftless     have    the     power     to   issue      additional

subpoenas to Huebsch, it did so in August, a few days after the

court of appeals vacated its stay and withdrew the interlocutory



                                           12
                                               Nos.   2021AP1321-LV & 2021AP1325



review it had granted.           Accordingly, we choose to address the

issues presented for our review.

                C.   Wisconsin Stat. § 227.57 Review

                     1.       Statutory Interpretation

     ¶27 Dane County filed this case as a Wis. Stat. § 227.57

judicial review to test the merits of the PSC's approval of

Cardinal-Hickory.         A    determination    on    the    merits     of   that

decision remains pending a hearing in Dane County Circuit Court.

The scope of the Dane County judicial review will be "confined

to the record" unless the criteria to expand the record set out

in § 227.57(1) are met.         Section 227.57(1) provides:

    The review shall be conducted by the court without a
    jury and shall be confined to the record, except that
    in cases of alleged irregularities in procedure before
    the agency, testimony thereon may be taken in the
    court and, if leave is granted to take such testimony,
    depositions and written interrogatories may be taken
    prior to the date set for hearing as provided in ch.
    804 if proper cause is shown therefor.
§ 227.57(1).

    ¶28   It is important to note that our review focuses on

allegations about Huebsch, which the circuit court has concluded

are sufficient to satisfy Wis. Stat. § 227.57(1)'s criteria to

expand the PSC record through discovery.               Our review does not

address the merits of the PSC's approval of Cardinal-Hickory.23

Rather,   we   address        Driftless'    allegation,     and   the    circuit

    23 Here, we conclude that Huebsch, as a subpoena recipient,
can challenge whether a reasonable jurist would understand
Driftless' allegations as raising a cognizable Caperton due
process claim in the context of the attempt to expand the PSC
record pursuant to Wis. Stat. § 227.57(1).

                                       13
                                                Nos.    2021AP1321-LV & 2021AP1325



court's conclusion, that Huebsch's "appearance of bias" was an

irregularity in the PSC procedure during the Cardinal-Hickory

proceeding     under   the     provisions      of      § 227.57(1).        Stated

otherwise, Driftless contends that the circuit court's statutory

interpretation permits Driftless to expand the record created in

the PSC proceedings.24        Driftless asserts it can do so through

testimony    in   court   and    by   taking        depositions    and    written

interrogatories prior to the court hearing based on Huebsch's

"appearance of bias" that impaired its right to due process

during the PSC proceedings.

      ¶29   In order to assess the statutory argument Driftless

makes, and on which the circuit court permitted discovery, we

interpret Wis. Stat. § 227.57(1).           We begin with the language of

the statute.      State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,

2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                  If the words

are    commonly    used      words    without       specific      or     technical

definitions, we apply common definitions.                Id.   If words chosen

are technical terms or specially defined, we apply definitions
consistent with that legislative choice.                Id.    Context also is

important to meaning, as is the structure of the statute itself.

Id., ¶46.

      ¶30   In order to expand the record that was created before

the PSC, a plain reading of Wis. Stat. § 227.57(1) requires that

       Driftless argued, "Petitioners propose to identify a set
      24

of specific, relevant documents that the parties can easily and
quickly 'produce' again in state court.       This approach is
[grounded] in this Court's authority under Section 227.57(1)."
R. 297 at 4.

                                      14
                                                     Nos.    2021AP1321-LV & 2021AP1325



Driftless first show "proper cause."                        "[I]f proper cause is

shown" of an irregularity in procedure of the PSC, § 227.57(1)

provides that the court may grant leave to take testimony in

court and to take depositions and written interrogatories prior

to the date set for a hearing on the merits of the agency

decision.         Although      "proper    cause"     is      not     defined       in   the

statute, § 227.57(1) nevertheless requires that the moving party

provide     evidence     of   procedural        irregularities         such       that   the

circuit court may conclude that there is proper cause to grant

leave to expand the PSC record.

      ¶31    In Marris v. City of Cedarburg, 176 Wis. 2d 14, 498

N.W.2d      842    (1993),       we   considered            alleged        bias     of    an

administrative      decision-maker.             We   held     that     a    prima    facie

showing of wrongdoing by a decision-maker is necessary in order

to evaluate a claim of bias in an administrative decision.                               Id.

at 29-30.       Alleged wrongdoing must be based on factual evidence.

Id.     As we explained, a prima facie showing of wrongdoing by a

decision-maker requires specific statements of objective facts
that are sufficient to show bias of the decision-maker.                             Id. at

24.

      ¶32    In Marris, neighbors challenged the continued legality

of Marris's use of one of the buildings on her property for

which     she     had    been     granted       a    nonconforming           use.        An

administrative hearing was held to determine whether Marris's

repairs     of     her    property        caused     it      to     lose      its    legal

nonconforming use.



                                           15
                                               Nos.    2021AP1321-LV & 2021AP1325



       ¶33   After a decision contrary to Marris, she challenged a

member of the review committee, alleging bias.                 Id. at 23.     In

our discussion, we detailed specific factual statements of the

decision-maker that were necessary to making the prima facie

case    of   wrongdoing.       That     is,    we     examined    whether    the

chairperson's statements showed that he had prejudged whether

Marris's repairs of her property were sufficient to cause loss

of its legal nonconforming use.

       ¶34   As we explained, the chairperson's statements, which

were part of the record of the committee's discussion, related

to his characterization of the merits of Marris's claim.                     For

example, "the chairperson referred to Marris's legal position as

a 'loophole' in need of 'closing.'"            Id. at 27.        He expressed a

desire "to 'get her [Marris] on the Leona Helmsley rule,'" id.,

and he questioned the claimant's credibility.25                  Id. at 27-28.

We concluded that taken together his "statements overc[ame] the

presumption of honesty and integrity that would ordinarily be

applied."      Id.   at   29-30.   We      concluded    that   his   statements
"clearly indicated that he had prejudged Marris's case, thus

creating an impermissibly high risk of bias" in his committee

decision.     Id. at 31.      We then remanded the matter for a new

hearing in which the chairperson could not participate.                Id.




       In analyzing expenditures, he questioned how could the
       25

Board know "whether Marris 'bought a door for that building or
for another building she built.'" Marris v. City of Cedarburg,
176 Wis. 2d 14, 28, 498 N.W.2d 842 (1993).

                                      16
                                                         Nos.    2021AP1321-LV & 2021AP1325



       ¶35    In a similar way, the court of appeals discussed the

requirement        that    is    necessary          in   order    to     expand    a   record

created during common law certiorari review of an administrative

proceeding     when       it    considered      irregularities           in    procedure    in

Sills v. Walworth Cnty. Land Mgmt. Comm'n, 2002 WI App. 111, 254

Wis. 2d 538, 648 N.W.2d 878.                        Sills explained that when the

allegation         is     bias     of     an      administrative            decision-maker,

expansion of the record created by the agency requires a "prima

facie showing of wrongdoing" by the decision-maker.                             Id., ¶42.

       ¶36    It is important to note that general allegations about

the adjudicator that were made in Sills were in sharp contrast

with the specific statements made by the adjudicator in Marris.

In Sills, the objectors alleged that a lobbyist retained by

Peterson to garner public support for the Conditional Use Permit

(CUP) application "may have had" ex parte communications with

the adjudicating committee "which may have led to bias in the

proceedings."           Id., ¶34.

       ¶37    In    evaluating          whether      "help[ing]        to     gather   public
support" for the CUP was sufficient to open discovery, the court

of appeals noted that nothing was presented to show the lobbyist

"directly contacted Committee members."                          Id., ¶43.        There also

was no showing that "members were influenced by something more

than    the    application          of      the      evidence       to      the    ordinance

standards."         Id.        In concluding that general allegations were

insufficient to open discovery and thereby permit expansion of

the record, the court of appeals said:



                                               17
                                                     Nos.     2021AP1321-LV & 2021AP1325


       The sole and limited purpose for the requested
       discovery     is    to     determine     whether   the
       lobbyist . . . contacted any Committee members . . . .
       This transparent attempt to use the discovery process
       as a fishing expedition to uncover evidence of bias is
       precluded by the presumption of honesty and integrity
       that we accord the Committee's decision.
Id.

       ¶38    As Sills explained, a prima facie showing cannot rest

solely on general allegations.                    Sills denied the attempt to

expand    the     record    of    the     Committee      proceedings         because    "an

allegation of ex parte contacts without more is not sufficient

to show the impermissibly high risk of bias that concerned the

court in Marris."          Id., ¶44.

       ¶39    We agree with the reasoning of Sills, and conclude

that the phrase, "if proper cause is shown therefor," as it is

employed     in    Wis.    Stat.    § 227.57(1),         requires       a    prima    facie

showing of wrongdoing by an administrative decision-maker.                               We

further      conclude      that    "proper       cause   is     shown       therefor"    by

providing specific factual statements by the adjudicator that

show     wrongdoing,       i.e.,     objective       factual      evidence       of     the

adjudicator       prejudging       the    merits    of    the    matter       before    the

committee.        Id., ¶¶42, 43.

       ¶40    General allegations that the challenger characterizes

as implying improper acts of an administrative decision-maker

are insufficient.           Id.     Our interpretation also is consistent

with Marris.        There, we evaluated how to approach allegations of

bias by a decision-maker.                We did so by reviewing the decision-

maker's specific factual statements that bore on the merits of
the claim before the committee.              Marris, 176 Wis. 2d at 24, 31.

                                            18
                                                          Nos.    2021AP1321-LV & 2021AP1325



      ¶41    Driftless has provided no factual statements by or to

Huebsch     on     the    merits     of    the     Cardinal-Hickory          line.26       Its

general     allegations         of   concern        are    legally        insufficient     to

permit expansion of the record created before the PSC pursuant

to the requirements of Wis. Stat.                         § 227.57(1).           The circuit

court erred when it interpreted Driftless' general allegations

as   sufficient          to   satisfy      § 227.57(1)           and    thereby    permitted

Driftless to employ discovery subpoenas.27                              The circuit court

ignored      the     statutory        phrase       "if     proper        cause     is   shown

therefore" stated in § 227.57(1), giving it no meaning at all.

Accordingly, the circuit court erred in its interpretation of

§ 227.57(1).        We now move to consider what due process requires.

                                     2.    Due Process

      ¶42    Due         process          applies         to       proceedings          before

administrative entities.                  Withrow v. Larkin, 421 U.S. 35, 46

(1975).      A basic element of due process is the right to a fair

hearing conducted before a fair tribunal.                              Miller, 392 Wis. 2d

49, ¶24; Marder, 286 Wis. 2d 252, ¶27.
      ¶43    In order to show a due process violation, the claimant

must show a "serious risk of actual bias."                              Caperton, 556 U.S.



       Attorney
      26         Rachael  Granneman,   counsel  for  Driftless,
provided a "Declaration" made after her review of meeting
minutes and other documents created by various organizations.
She adds her opinion of what those copied documents mean. None
of the minutes and documents attached to her Declaration are
based on her personal knowledge of what occurred at various
meetings.
      27   Circuit Ct. Decision and Order, May 25, 2021, 3.

                                              19
                                                         Nos.   2021AP1321-LV & 2021AP1325



at 884; Miller, 392 Wis. 2d 49, ¶24.                      The burden of making that

proof    is     on    the   party   challenging           the     impartiality      of   the

adjudicator.          Marder, 286 Wis. 2d 252, ¶32 (relying on Withrow,

421 U.S. at 47).

      ¶44     In Marder, a tenured faculty member complained that ex

parte    contacts      with   members       of    the     Board    of    Regents    on   the

merits of his case must have occurred because of continuing

interactions of Board members with others.                         Marder, 286 Wis. 2d

252, ¶2.      Marder's claim of bias failed because:

      Marder has not presented any facts that would overcome
      the presumption that the chancellor and Marcovich
      acted appropriately when they traveled together. They
      were not prohibited from talking to one another and
      the legal presumption that administrative adjudicators
      are able to maintain their professional and ethical
      responsibility to remain impartial and to conduct
      themselves appropriately applies.
Id., ¶34.

      ¶45     As we explained in Marder while relying on the United

States    Supreme       Court's     discussion       in     Withrow,      administrative

decision-makers are entitled to the presumption of "honesty and

integrity" when serving as adjudicators.                        Withrow, 421 U.S. at

47.     As the concurrence carefully explained in Herrmann, "[I]t

is not reasonable to question a judge's impartiality unless one

can     prove    by    objective     evidence           that    actual     bias     or   the

probability of a serious risk of actual bias exists."                              State v.

Herrmann, 2015 WI 84, ¶113, 364 Wis. 2d 336, 867 N.W.2d 772

(Ziegler,       J.,    concurring).         To     overcome        the   presumption      of
honesty       and     integrity,      the        party     asserting       bias     of    an


                                            20
                                                        Nos.    2021AP1321-LV & 2021AP1325



administrative adjudicator must show a "serious risk of actual

bias——based on objective and reasonable perceptions."                                   Caperton,

556 U.S. at 884.

       ¶46     Before    us,    Driftless           makes    three           types    of   general

allegations         on         which      it          claims             a      due        process

violation:       (1) Huebsch's           activities            with            MISO        provided

opportunities      for    improper        conversations;             (2) Huebsch's              life-

time       friendships    with    those        who     work     in       the     provision        or

distribution        of      energy        could         have         included              improper

conversations; and (3) Huebsch's application for employment by

Dairyland      Power     Cooperative          after    he     resigned          from       the   PSC

implies a connection between his decision in Cardinal-Hickory

and future employment.

                                         a.     MISO

       ¶47     MISO is controlled by federal law.                            A brief review of

MISO's functions and its support by state and federal statutes

as     a    regional     energy        regulator        will        be        helpful      to    our

discussion.
       ¶48     More than ten years ago, Wisconsin decided to require

certain         utilities         to       join             MISO.                Wis.           Stat.

§ 196.485(3m)(a)1.d.; §§ 196.485(2)(a) and (4)(a).                                   MISO is the

operator of the regional transmission system of which Wisconsin

is a part.28      It administers a FERC-approved tariff to which MISO

must respond.           Performing this task requires MISO to oversee

       MISO
       28         Region      Engagement       available                                         at:
https://www.misoenergy.org/stakeholder-engagement/miso-
engagement.

                                               21
                                                        Nos.    2021AP1321-LV & 2021AP1325



various energy-related functions for which it needs input from

state energy regulators, such as the PSC, on matters that affect

bulk electric power systems.                    18 C.F.R. § 35.34(k); see also

Ill. Commerce Comm'n v. Fed. Energy Reg. Comm'n, 721 F.3d 764,

769-71 (7th Cir. 2013) (explaining background for MISO).

       ¶49    As   FERC     has        explained,       "We    recognize          that      state

utility       regulators       play      an    important        and     unique        role    in

transmission       planning         processes,      given      that     the    states       often

have     authority       over       transmission,        permitting,           siting,       and

construction, and that many state regulatory commissions require

utilities to engage in integrated resource planning."29                               The FERC

requires       "[e]ach         public         utility     transmission               provider,"

including       the     PSC,    "[t]o         participate"         in     these      "regional

transmission planning process[es]."30

       ¶50    To   assist      in    FERC's     informational           process,       the   PSC

delegates authority to one of its commissioners to represent

Wisconsin's interests at Organization of MISO States (OMS)31 and

before MISO.          This delegation became a part of Huebsch's service
as a commissioner on the PSC in 2015.                          Therefore, he was the

PSC's       delegate    when      he     participated         in    the       MISO    and     OMS

       29   FERC Order No. 1000-A, 139 FERC ¶ 61,132, ¶291 (May 17,
2012).

       Order No. 1000 Transmission Planning and Cost Allocation,
       30

https://tinyurl.com/x8k6uve5.

       OMS is separate from MISO.
       31                                Huebsch was an OMS
representative to the MISO Advisory Committee under the OMS
Bylaws. See OMS, Organization of MISO States Bylaws at Articles
V.3, X (revised Sept. 13, 2002).

                                               22
                                                Nos.      2021AP1321-LV & 2021AP1325



activities of which Driftless complains.                  Huebsch's interactions

in regard to MISO and OMS were publically known long before the

proceedings on Cardinal-Hickory began.32

      ¶51    Driftless alleges that Huebsch's activities with MISO

and   OMS    support   its    allegation     that    he    engaged   in   ex   parte

communications         that    are    prohibited           under     Wis.      Stat.

§ 227.50(1)(a).         Driftless    makes    this    allegation     without     one

single example of Huebsch engaging in conversations with anyone

from MISO or OMS about the merits of the Cardinal-Hickory line.33

      ¶52    Ex parte communication on the merits of a contested

matter is the focus of Wis. Stat. § 227.50(1)(a).                    It regulates

ex parte communications on the merits as follows:

      [I]n a contested case, no ex parte communication
      relative to the merits or a threat or offer of reward
      shall be made, before a decision is rendered, to the
      hearing examiner or any other official or employee of
      the agency who is involved in the decision-making
      process, by any of the following:

           1m. An official of the agency or any other
      public employee or official engaged in prosecution or
      advocacy   in   connection   with  the   matter   under
      consideration or a factually related matter . . . .

           2. A party to the proceeding, or any person who
      directly or indirectly would have a substantial
      interest   in  the   proposed  agency action  or  an
      authorized representative or counsel.
§ 227.50(1)(a).

      32   PSC Order Sept. 26, 2019, 81.

       Huebsch did receive a communication regarding Cardinal-
      33

Hickory, but it came from a member of another state regulatory
commission. Huebsch publically disclosed this communication, as
required by Wisconsin law.

                                       23
                                                        Nos.      2021AP1321-LV & 2021AP1325



     ¶53     According       to     Wis.       Stat.     § 227.50(1)(a),            not    all

communications        with       those     involved          in     the     decision-making

process are prohibited.             Only those communications "relative to

the merits" of a pending matter are proscribed.                               Driftless has

identified no communications between Huebsch and MISO or OMS, or

anyone    else,     relative      to     the    merits       of    the     Cardinal-Hickory

line.       Rather,      Driftless       implies       there      must     have    been   such

communications because of Huebsch's attendance at MISO and OMS

events.       General      allegations          such    as     Driftless       asserts    are

legally insufficient to contravene the terms of § 227.50(1)(a)

because     they    do     not    show    a    communication          "relative      to    the

merits" of the Cardinal-Hickory line.

     ¶54     In     addition,          Driftless        does        not     recognize      the

necessary     connections         among        MISO,    OMS,        FERC     and   the    PSC.

However, the required connections among the PSC, MISO, OMS and

the FERC under state and federal statutes were apparent years

before      Driftless       intervened         in      this       action.34        Huebsch's

participation in MISO and OMS as the PSC's delegate also was
publically available years before Driftless intervened in this

action.35          Given    the     public          nature     of     this     information,

Driftless' general allegations about Huebsch's participation in

MISO and OMS activities as somehow showing an appearance of bias

borders on frivolous pleading.



     34   Id., 82.
     35   Id., 83.

                                               24
                                                         Nos.   2021AP1321-LV & 2021AP1325



      ¶55   Driftless also ignores the presumption of honesty and

integrity    that    is   accorded           to    decisions        of    administrative

decision-makers.     Sills, 254 Wis. 2d 538, ¶43; Withrow, 421 U.S.

at 47.      In order to overcome the presumption of honesty and

integrity, Driftless was required to prove a "serious risk of

actual    bias——based     on    objective          and     reasonable      perceptions."

Caperton, 556 U.S. at 884.                As we explained in Miller, "[t]o

assess whether the probability of actual bias rises to the level

of a due process violation, we apply, verbatim, the standard

from Caperton.       We ask whether there is 'a serious risk of

actual bias——based on objective and reasonable perceptions.'"

Miller, 392 Wis. 2d 49, ¶24.

      ¶56   Before      us,         Driftless        ignores        the     foundational

presumption of honesty and integrity of administrative decision-

makers, and makes no showing of actual communications on the

merits of Cardinal-Hickory that could evidence a serious risk of

actual bias.     Driftless had the burden of proof in its challenge

to   Huebsch's    impartiality.              Marder,        286    Wis. 2d     252,    ¶24;
Withrow, 421 U.S. at 47.                 Because it did not provide factual

evidence    of   wrongdoing         by   Huebsch,         it    failed    to   meet   that

burden.

      ¶57   In   regard        to     Wis.        Stat.     § 227.57(1),       by     which

Driftless asserts its due process claim as an "irregularity in

the procedure" before the PSC, judicial review under § 227.57(1)

"shall be confined to the record."                    The record may be expanded

only "if proper cause is shown" of an irregularity in procedure
before the PSC.      Therefore, the potential to expand the record

                                             25
                                                            Nos.    2021AP1321-LV & 2021AP1325



is conditional.         We conclude that first, a prima facie showing

that Huebsch engaged in wrongdoing must be made.                                       Sills, 254

Wis. 2d 538, ¶42.            Driftless has not identified one example of

wrongdoing by Huebsch in regard to his interactions with MISO or

OMS.

       ¶58   Accordingly, we conclude that Driftless' allegations

in     regard    to    Huebsch's         activities          with        MISO    and     OMS    are

insufficient as a matter of law to pose a serious risk of actual

bias,    such    that   he    was    required          to    recuse       himself       from    the

Cardinal-Hickey proceedings based on a due process violation.

Caperton, 556 U.S. at 884; Miller, 392 Wis. 2d 49, ¶22.                                        They

also are insufficient to support expanding the Cardinal-Hickory

record created in proceedings before the PSC pursuant to Wis.

Stat.    § 227.57(1)      because         they     show       no     factual      evidence       of

wrongdoing by Huebsch.

                                    b.    Friendships

       ¶59   Although Driftless argues to us that Huebsch's many

friendships within the energy community could be a basis for
bias,    this    contention      was       not     made       until       briefing       in    this

review.      As with its allegation in regard to MISO, Driftless'

allegations      are    general      associational             concerns          for    which    it

provides no factual incidents of communication about the merits

of the Cardinal-Hickory line.

       ¶60   Caperton     and Miller require that the decision-maker

evidence     a   serious      risk       of   actual         bias     before      due     process

requires     recusal.         Caperton,          556    U.S.        at    884;    Miller,       392
Wis. 2d 49, ¶24.             Without evidence of factual communications

                                              26
                                                    Nos.    2021AP1321-LV & 2021AP1325



that show wrongdoing by Huebsch, "proper cause" to expand the

record under Wis. Stat. § 227.57(1) based on bias of a decision-

maker     does     not    exist.          Accordingly,        Driftless'        general

allegations of concern provide no basis from which we could

conclude that there is a serious risk of actual bias that would

require disqualification of Huebsch according to Caperton and

our decision in Miller or that "proper cause has been shown" of

wrongdoing by Huebsch according to § 227.57(1) based on personal

friendships.       We agree with the PSC that Driftless' allegation

"lacks     a    legitimate      factual     basis     to     support     recusal     or

disqualification."36

                               c.     Job Application37

     ¶61       Before    us,   Driftless        implies    that,    because     Huebsch

applied for the position of CEO of Dairyland Power Cooperative

months after he resigned from the PSC, there was some kind of a

quid pro quo going on where Huebsch would                          approve Cardinal-

Hickory and then be hired by Dairyland.                     Once again, there is

absolutely no factual evidence to support this theory.                          This is
simply another attempt by Driftless to create the view that

Huebsch was biased, which is based on nothing factual except its

aggressive litigation posture.

     ¶62       What the facts show is that after the PSC's September

26, 2019 decision on Cardinal-Hickory, Huebsch resigned.                         He had


     36   PSC Order, Sept. 26, 2019, 84.
     37Once       again,       this     concern     was    not      presented     until
briefing.

                                           27
                                                            Nos.    2021AP1321-LV & 2021AP1325



served on the PSC since 2015.                    In January of 2020, the previous

CEO of Dairyland Power, Barbara Nick, announced that she was

retiring.      On April 23, 2020, Huebsch submitted an application

to a search firm for the position of Dairyland Power CEO.                                         He

was   not    hired;    he     did      not       get       even    an   interview   for          the

position.

      ¶63    Driftless provided no factual evidence that Huebsch

presented a serious risk of actual bias in favor of approval of

Cardinal-Hickory.             There         is        no    factual      evidence      of        any

wrongdoing by Huebsch.             Unsubstantiated allegations are all that

Driftless provided.           Therefore, there is no "proper cause," as

required     under    Wis.       Stat.      § 227.57(1),           to   expand   the    record

created before the PSC on the Cardinal-Hickory line.

                         D.       Circuit Court Decision

      ¶64    Because the Wis. Stat. § 227.57 review of the merits

of the PSC's approval of Cardinal-Hickory is pending in circuit

court, this matter will return to the circuit court upon our

remand.        Accordingly,            we    address          previous     statements            and
decisions made by the circuit court relative to the PSC approval

of Cardinal-Hickory.

                            1.    Due process violation

      ¶65    In a written order, the circuit court declared "if

Comm. Huebsch was improperly biased or his participation creates

an improper appearance of bias, I must vacate the PSC decision

and   remand    to    the        PSC     for     further          proceedings."38           In     a

      38   Circuit Ct. Decision and Order, May 25, 2021, 9.

                                                 28
                                                          Nos.   2021AP1321-LV & 2021AP1325



transcript of the motion hearing held July 30, 2021, the circuit

court also said, "I'm going to call it 'appearance' because that

really is what it is saying:                       When we can't say that there's

actually bias, but there's such a high risk of bias that we're

going to call it a due process violation anyway."39                             The circuit

court      may    have       recognized      our    decision     in    Miller,     where       we

clearly stated that a due process violation requires a showing

of the serious risk of actual bias based on objective factual

representations.             Miller, 392 Wis. 2d 49, ¶24.                   We conclude that

although the circuit court may have understood the law, its

repeated statements grounded in "the appearance of bias," when

combined with the lack of factual evidence of communications to

or   from    Huebsch          on    the    merits    of   Cardinal-Hickory,         are    not

sufficient to support a due process claim based on a "serious

risk of actual bias."                     Stated otherwise, no serious risk of

actual bias was shown here.

      ¶66        It was in part based on this error of what is required

to   state        a    due       process    violation      that       the     circuit   court
interpreted           Wis.       Stat.     § 227.57(1)      as    being       satisfied        by

generalized allegations.                   As explained above, the circuit court

interpreted § 227.57(1) as permitting expansion of the record,

which      resulted          in     the    subpoenas      to     Huebsch       among    other

discovery.            In    so     concluding,      the   circuit      court    erred     as    a

matter of law.             Miller, 392 Wis. 2d 49, ¶24.

                                   2.   Subpoenas protection

      39   Circuit Ct. Mot. Hr'g Tr., July 30, 2021, 16.

                                               29
                                                Nos.   2021AP1321-LV & 2021AP1325



     ¶67    We    review   the    circuit    court's   decision   that    denied

Huebsch's motion to quash Driftless' discovery subpoenas and its

refusal    to    stay   its   discovery     order.      The   purpose     of   all

subpoenas was to obtain evidence that would permit Driftless to

expand the record pursuant to Wis. Stat. § 227.57(1).

     ¶68    The    discovery       subpoenas     are    prohibited       by    our

interpretation of Wis. Stat. § 227.57(1).              They are not grounded

in a legally cognizable due process claim.                 The circuit court

refused the protection sought by Huebsch's motion to quash the

discovery subpoenas.          We review its order to determine whether

the circuit court erroneously exercised its discretion.                       Lane,

251 Wis. 2d 68, ¶19.             When doing so, we examine whether the

circuit court applied the correct legal standard.               Id.

     ¶69    For the reasons explained above relative to Driftless'

allegations, the circuit court              herein erroneously        interpreted

Wis. Stat. § 227.57(1) and it did not clearly apply the correct

standard by which to measure whether a due process violation had

been stated.       It also refused to apply the standard we require
when a circuit court is meeting a request for a stay of its

order pending appeal.            See Waity v. LaMahieu, 2022 WI 6, ¶50,

400 Wis. 2d 356, 969 N.W.2d 263.

     ¶70    As we have explained above in our interpretation of

Wis. Stat. § 227.57(1), in order to expand the record created

before the PSC, Driftless must show "proper cause" by prima

facie proof of wrongdoing by Huebsch.40              Such proof must be based

     40   Supra, ¶28.

                                       30
                                                 Nos.   2021AP1321-LV & 2021AP1325



on facts that show "irregularities in procedure" before the PSC

in   order    to   satisfy   § 227.57(1).41         A   prima    facie    showing

requires     objective   facts;   general       allegations     of   concern   are

insufficient to satisfy the statutory possibility of expanding

the record beyond that which was created before the PSC.42

      ¶71    Huebsch's   application      for    employment     with    Dairyland

Power was an event that concerned the circuit court.                   The record

shows that he submitted an application on April 23, 2020, months

after he left the PSC.        This event was raised by the affidavit

of Driftless' attorney alleging that his application evidenced

"irregularities in procedure before the agency" pursuant to Wis.

Stat. § 227.57(1).       The circuit court agreed and said:

      I do think there was a prima facie case made as it
      relates to Commissioner Huebsch and the way that it
      was   demonstrated    was    through   a    variety   of
      circumstances that started what I call immediately
      after the decision. . . .    What actions happened that
      were documented showing him exchanging communications
      with one of the owners involved in this decision, it
      looked like if not the very first, one of the earliest
      communications was talking about having a meeting with
      the head of that company, and then it went from there
      with   another  series    of   events  that   ultimately
      culminated in his applying for her job. . . .

      I'm saying that is enough to raise a reasonable
      question whether a commissioner, who was taking those
      kind of actions so quickly after rendering a decision,
      was truly acting impartial or if they had other
      considerations outside of the record in front of them
      on their mind when rendering the decision. . . .



      41   Supra, ¶29 (citing Marris, 176 Wis. 2d at 29-30).
      42   Supra, ¶36.

                                     31
                                                           Nos.    2021AP1321-LV & 2021AP1325


       So enough has been shown to allow further exploration
       under [Wis. Stat. § ] 227.57(1) of exactly what
       happened with Commissioner Huebsch.[43]
       ¶72     The     circuit        court   permitted          discovery      into    whether

Huebsch acted lawfully in his decision on Cardinal-Hickory by

ignoring       repetitive         court     decisions      that     uniformly        hold    that

adjudicators         in      agency    proceedings         are    presumed      to     act   with

honor and integrity.               Marder, 286 Wis. 2d 252, ¶34; Withrow, 421

U.S.    at     47.         The    circuit      court       did    not    acknowledge         that

presumption in the law.
       ¶73     Rather,           instead      of      applying          that     longstanding

presumption,           the    circuit       court     presumed       that       applying     for

employment        with       Dairyland        Power    after       the    Cardinal-Hickory

proceedings          had      concluded       created       a     prima        facie    showing

sufficient        to      permit      discovery       of    Huebsch's       decision-making

during the Cardinal-Hickory proceedings.44

       ¶74     As we explained above, Driftless had the burden of

proving wrongful conduct through specific factual statements of

Huebsch.45           However,       Driftless        provided      no     specific      factual

statements by Huebsch and only general allegations about actions
that        occurred       after      the     Cardinal-Hickory            proceedings         had

concluded.        These generalized concerns are insufficient to make

a prima facie showing of "irregularities in procedure before the

       43   Circuit Ct. Oral Arg. Tr., Jan. 21, 2021, 77-79.
       44   Id.

       Supra, ¶38 (citing Marder v. Bd. of Regents of the Univ.
       45

of Wis. Sys., 2005 WI 159, ¶32, 286 Wis. 2d 252, 706 N.W.2d
110).

                                                32
                                                      Nos.   2021AP1321-LV & 2021AP1325



agency."         Wis. Stat. § 227.57(1); see also Sills, 254 Wis. 2d

538, ¶¶42, 43.           Stated otherwise, Driftless had the burden to

show     factual        statements       evidencing      wrongdoing           by    Huebsch.

Marder, 286 Wis. 2d 252, ¶24; Withrow, 421 U.S. at 47.                              However,

in its ruling, the circuit court actually removed that burden of

proof from Driftless.                  Instead, the circuit court authorized

discovery by which Huebsch was questioned to determine if he

could prove that he did not act unlawfully.

       ¶75       The   circuit    court    erred    in   interpreting           Wis.      Stat.

§ 227.57(1)        to    permit    discovery,       thereby       expanding         the    PSC

record      before      § 227.57(1)'s      requirement       of    proper          cause   was

satisfied.         The circuit court also did not apply the presumption

of honesty and integrity to Huebsch's service on the PSC.                                    It

did so based largely on the affidavit of Driftless' attorney,

who offered no factual statements to or from Huebsch that showed

he had prejudged the merits of Cardinal-Hickory.                          The inference

the circuit court accepted was that Huebsch's application for

employment with Dairyland Power in April of 2020 could show that
he   had     a    pre-decision     arrangement       worked       out    with      Dairyland

Power.46

       ¶76       Furthermore, the presumption of honesty and integrity

is     consistent       with     the    precise     conditions          the    legislature

established in Wis. Stat. § 227.57(1), that, when met, would

permit      expanding      the    record     that    was     developed         before      the

agency.          As we explained above, "irregularities in procedure

       46   Circuit Ct. Decision and Order, May 25, 2021, 11.

                                            33
                                                             Nos.    2021AP1321-LV & 2021AP1325



before the agency" are permitted to be explored "if proper cause

is     shown    therefor."                § 227.57(1).              Proper     cause     requires

specific factual statements by the decision-maker on the merits

of the matter being decided by the agency.                              Driftless presented

not    one     example      of       objectively          factual      proof    that     the   law

requires; and the circuit court erred when it required none.

                                 3.      Stay pending appeal

       ¶77     After deciding against Huebsch on his motion to quash,

the circuit court heard Huebsch's motion for a stay pending

appeal.        A circuit court's decision to grant or to deny a stay

pending        appeal       is       a    discretionary           decision.            State    v.

Gudenschwager, 191 Wis. 2d 431, 439, 529 N.W.2d 225 (1995).                                      A

stay     pending        appeal           should      be     granted     where      the    moving

party:       "(1) makes a strong showing that it is likely to succeed

on the merits of the appeal; (2) shows that, unless a stay is

granted, it will suffer irreparable injury; (3) shows that no

substantial          harm   will         come   to     other     interested      parties;      and

(4) shows that a stay will do no harm to the public interest."
Id. at 440.

       ¶78     Here, the circuit court listed the four Gudenschwager

factors, but did not apply them.                          In regard to the first factor,

the circuit relied on its prior decisions to conclude that there

was    "not     a    strong      showing        of     likelihood       to     succeed    on   the

merits.         In    fact,      I       disagreed        with   Mr.    Huebsch    as     to   the




                                                  34
                                                     Nos.   2021AP1321-LV & 2021AP1325



arguments on the merits; so I can't find that that factor favors

a stay pending appeal."47

       ¶79    The court concluded that because it had disagreed with

Huebsch's       position        in   the      pending    case,     Huebsch      had    no

likelihood of success on the merits when the matter proceeded on

appeal.       This is the same error we described in Waity where a

stay was requested and the circuit court simply referred to its

own legal reasoning earlier in the pending case as its decision

on the motion for a stay.                  We held it was error to do so.

Waity, 400 Wis. 2d 356, ¶52 (explaining that "a circuit court

cannot simply input its own judgment on the merits of the case

and conclude that a stay is not warranted.").

       ¶80    Here, the circuit court did not reexamine the legal

issues presented and it did not consider the standard of review

that    the    court      of    appeals    would   apply    to   its      decisions     on

relevant      legal       issues.       For    example,     it   did      not   seem    to

understand         that   its   interpretation      of    Wis.   Stat.      § 227.57(1)

would be reviewed de novo by the court of appeals.
       ¶81    Its decision on the remaining Gudenschwager factors is

equally deficient in applying the law to the facts presented.

In regard to irreparable injury, the court said, "I simply don't

see    that    here.       I    mean,   there's    certainly       some    burden     that

Mr. Huebsch is going to be put to because he's going to have to

sit    for     a     deposition . . . but          that's    not     an    irreparable



       47   Circuit Ct. Mot. Hr'g Tr., July 30, 2021, 63.

                                              35
                                                              Nos.    2021AP1321-LV & 2021AP1325



injury."48             The   court    went    on,       "If    I     grant   this   stay,   I'm

essentially handcuffing the petitioners from getting some of ––

what    may       be    some   of    the    most       relevant       information    for    that

hearing."49

       ¶82     The court did not consider whether the harm done by

deposing an administrative decision-maker about the substance of

his decision could be undone on appeal.                              Yet, that is a type of

irreparable injury that we gave as an example in Waity.                                  Waity,

400 Wis. 2d 356, ¶58.                 We do not dwell on the circuit court's

reasoning on the other Gudenschwager factors because application

of the law relative to a stay pending appeal was completely

absent from the circuit court's reasoning.                                Not only did the

circuit court err in subjecting Huebsch to discovery, it erred

in not staying its decision pending appeal.

                                      III.    CONCLUSION

       ¶83     We      conclude      that    in    pretrial          decisions   the    circuit

court       erroneously        interpreted         Wis.       Stat.      § 227.57(1),      which

interpretation formed the basis for its expansion of the record
created by the PSC and permitted discovery subpoenas of Huebsch.

We so conclude because Driftless failed, as a matter of law, to

satisfy       the       statutory     criteria          or    due     process    requirements

necessary to expand the record created by the PSC during the

Cardinal-Hickory proceedings.



       48   Id.
       49   Id., 65.

                                                  36
                                                Nos.   2021AP1321-LV & 2021AP1325



    ¶84     In   regard     to   the      discovery    subpoenas     issued   to

Huebsch, we conclude that the circuit court erred when it denied

Huebsch's   motion     to   quash.        The   circuit    court's    error   is

grounded    in   its      erroneous       interpretation      of   Wis.   Stat.

§ 227.57(1) wherein it approved discovery subpoenas.

    ¶85     We further conclude that the circuit court did not

clearly apply the correct legal standard when evaluating whether

a due process violation had been stated; we reverse the circuit

court's July 30, 2021 order denying Huebsch's motion to quash

discovery    subpoenas;      and     we     conclude    the    circuit    court

erroneously denied Huebsch's request for a stay pending appeal.

Accordingly, we reverse the circuit court.

    By the Court.—The order of the circuit court is reversed.




                                       37
                                                   Nos.   2021AP1321-LV & 2021AP1325.bh


       ¶86       BRIAN HAGEDORN, J.         (concurring).        I agree with much

of the majority/lead opinion.1               It methodically goes through the

allegations against Michael Huebsch, former commissioner of the

Public Service Commission (PSC), and demonstrates why they are

meritless          and    borderline       frivolous.           It   explains        that

generalized           allegations    of   bias     come    nowhere    close    to     the

constitutional due process standard:                     actual bias or "a serious

risk of actual bias."             See Caperton v. A.T. Massey Coal Co., 556

U.S. 868, 884 (2009); Miller v. Carroll, 2020 WI 56, ¶24, 392

Wis. 2d 49, 944 N.W.2d 542.

       ¶87       Although I concur in the court's mandate, I arrive at

substantially the same destination via a different route.                             The

majority/lead opinion reverses the circuit court's decision not

to   quash        a    subpoena   for     documents,      but   it   gets    there     by

overturning a separate, months-earlier, unappealed decision from

the circuit court to expand the agency record under Wis. Stat.

§ 227.57(1).           I focus instead on the order appealed to us——the

circuit court's decision not to quash a subpoena for documents
under Wis. Stat. § 805.07(3).                    I agree with the majority/lead

opinion that the allegations against Commissioner Huebsch do not

support the circuit court's actions and the subpoena should have

been quashed.            It appears that the procedural paths taken in

this writing and in the majority/lead opinion very likely will

have       the    same   practical      effect     for    Commissioner      Huebsch   on

remand.          I write separately to explain my analysis and to stress

why it was important for us to take this case.

       1   I join ¶4 of the majority/lead opinion.

                                             1
                                                        Nos.    2021AP1321-LV & 2021AP1325.bh


                                                 I

      ¶88        While the majority/lead opinion correctly explains why

Driftless'           fishing       expedition          must        be     rejected,        it     is

insufficiently             attentive     to    the      procedural             posture    of    this

appeal.2         To be sure, this case is a procedural anomaly.                                  The

opinion centers its analysis on the circuit court's decision to

expand      the       record       under       Wis.         Stat.       § 227.57(1).             But

Commissioner Huebsch, the petitioner here, was not a party to

the case when that decision was made, and no party has sought

leave     to      appeal      that      decision.            See        Wis.    Stat.     § (Rule)

809.62(1g)(a), (1m)(a)1. (noting that parties may petition for

review      of    decisions       that     are    adverse          to    the     "party   seeking

review").            The    opinion      nonetheless           analyzes         § 227.57(1)      and

concludes the circuit court erroneously exercised its discretion

in   rendering         a     decision      that        is      not      before     us.         While

§ 227.57(1) is relevant to our inquiry, I do not believe it is

appropriate to reach down and formally reverse this decision,

even if the legal rationale proceeds on a parallel path.
      ¶89        Commissioner Huebsch recognized this in his briefing.

He   does      not    ask    us    to   formally        reverse         the     circuit   court's

decision under Wis. Stat. § 227.57(1), even as he attacks its

reasoning which served as part of the circuit court's basis for

denying      the     motion       to    quash.         In    his     reply       brief,   Huebsch

explained,         "His     interest      in     the    soundness          (or     not)    of   the

circuit court's earlier reasoning permitting discovery is merely

      2"Driftless" here refers to Driftless Area Land Conservancy
and the Wisconsin Wildlife Federation. Both parties issued the
discovery subpoena which Commissioner Huebsch seeks to quash.

                                                 2
                                                        Nos.    2021AP1321-LV & 2021AP1325.bh


indirect and contingent."                Indeed, "it is not as if Huebsch

somehow obtains a retroactive right to appeal the old orders."

Huebsch's quarrel, he explained, formally "lies only with orders

directed to him."             Therefore, even though I largely agree with

the majority/lead opinion's critique of the circuit court, I do

not   join   its    procedural        choice        to     overrule       the   decision   to

expand the record under § 227.57(1).

      ¶90    Only the circuit court's order denying Commissioner

Huebsch's motion to quash the discovery subpoena is properly

before us.      That order was vacated, and as the court of appeals

identified,        it    is     now     moot.              However,       long-established

exceptions to the mootness doctrine exist for just such a time

as this.       Among the relevant considerations, mootness may be

overlooked     if       "the    issue    is        of     great     public      importance."

Marathon County v. D.K., 2020 WI 8, ¶19, 390 Wis. 2d 50, 937

N.W.2d 901.      This case is.           The dissent disagrees.                   It wonders

what all the fuss is about, portraying this as a humdrum case

getting suspicious and undeserved special treatment.                                 Not so.
Imagine an ordinary civil case where, months after the decision,

the   losing    litigant        files    a    motion           alleging   a     Caperton   due

process claim and asking for the private cell phone records of

the judge——and a new judge ordered the                             records be produced.

That would set an extraordinary precedent, worthy of close and

careful scrutiny.          There would certainly be cause to look twice

if the subpoena was rooted in mere speculation rather than firm

evidence,      especially        given       the        exceptionally         high   standard
needed to establish a Caperton due process claim.                               Against this

                                              3
                                                      Nos.    2021AP1321-LV & 2021AP1325.bh


backdrop,        we    would    not    think       twice     of     applying     a    mootness

exception.

       ¶91       A "that's not this case" argument doesn't work here

because that is this case.                  The due process claim advanced turns

on the same standard for adjudicatory bodies like the PSC as it

does for courts.           Withrow v. Larkin, 421 U.S. 35, 46-47 (1975)

(applying judicial bias rules "to administrative agencies which

adjudicate").             We    have    seen        bias     and     recusal     allegations

increase        greatly    in   recent       years,        turning       the   obligation   of

adjudicator impartiality into a litigation weapon.                                   That only

heightens the importance of these issues to the functioning of

adjudicatory bodies like the PSC.                     The dissent's nonchalant view

is misplaced.           There is nothing ordinary about this case; it

warrants our attention even though the order appealed from is

moot.3



                                               II

       ¶92       This leads us to the motion to quash.                          We review a
motion      to    quash    a    subpoena      for     documents          for   an    erroneous

exercise of discretion.                 Lane v. Sharp Packaging Sys., Inc.,

2002       WI    28,   ¶¶19-20,       251    Wis. 2d 68,           640    N.W.2d 788.       "A

discretionary decision will be sustained if the circuit court

       Commissioner Huebsch also seeks review of the circuit
       3

court's decision to deny a motion for stay pending appeal. That
issue is moot as well.    But in my view, no mootness exception
merits reaching that question.         We granted Commissioner
Huebsch's requested stay when we accepted this case, and we
recently issued a decision clarifying the proper analysis. See
Waity v. LeMahieu, 2022 WI 6, ¶¶48-54, 400 Wis. 2d 356, 969
N.W.2d 263.

                                               4
                                                          Nos.    2021AP1321-LV & 2021AP1325.bh


has examined the relevant facts, applied a proper standard of

law,    and,    using        a    demonstrated           rational       process,         reached     a

conclusion that a reasonable judge could reach."                                     Indus. Roofing

Servs., Inc. v. Marquardt, 2007 WI 19, ¶41, 299 Wis. 2d 81, 726

N.W.2d 898 (quoting another source).

       ¶93     By statute, a circuit court may "quash or modify" a

subpoena       for   documents         if     the       subpoena     "is    unreasonable           and

oppressive."           Wis.       Stat.     § 805.07(3);           State        v.    Gilbert,      109

Wis. 2d 501, 509-10, 326 N.W.2d 744 (1982).                                     And a subpoena,

like     any     other           discovery      request,           is      limited           to   "any

nonprivileged matter that is relevant to any party's claim or

defense."       Wis. Stat. § 804.01(2)(a).                       Here, the scope of review

is even further limited.                      The proceeding before the circuit

court is not a case in the normal course, but a review of an

agency    decision          under      Wis.    Stat.       ch.     227.         Typically,         such

review is "confined to the record" created by the agency.                                          Wis.

Stat. § 227.57(1).               However, "in cases of alleged irregularities

in   procedure        before       the      agency . . . depositions                   and    written
interrogatories         may       be     taken . . . if           proper        cause     is      shown

therefor."       Id.        Driftless argues that its Caperton due process

claim    focused       on    Commissioner           Huebsch       constitutes           an    alleged

irregularity in procedure.

       ¶94     Commissioner Huebsch does not disagree that a Caperton

due process violation would constitute a procedural irregularity

under    Wis.        Stat.       § 227.57(1).              Rather,         he        contends     that

Driftless failed to state an even remotely cognizable claim.                                         I
agree.         As     the        majority/lead           opinion        explains        well,      the

                                                    5
                                                      Nos.       2021AP1321-LV & 2021AP1325.bh


generalized         accusations,           innuendo,       and     wholesale        speculation

underlying the bias claims come nowhere close to alleging a

Caperton       due    process         violation.            Accordingly,           the    records

demanded       by    the     subpoena——including                 Commissioner            Huebsch's

cellphone, his communications with a number of individuals both

in the course of his work as a commissioner and in his private

life,    and    documents         about        his    decision          to   seek    employment

elsewhere——are not relevant.                    And a subpoena demanding wholly

irrelevant documents is unreasonable and oppressive.                                 See State

v.     Washington,      83       Wis. 2d 808,         844,        266    N.W.2d 597        (1978)

(noting that whether a "subpoena may be attacked" turns in part

on "the question of relevancy"); AF Holdings, LLC v. Does 1-

1058, 752 F.3d 990 (D.C. Cir. 2014) ("If a subpoena compels

disclosure      of    information           that     is    not    properly        discoverable,

then    the    burden      it     imposes,         however       slight,      is    necessarily

undue:         why     require         a    party     to     produce         information       the

requesting party has no right to obtain?"); Compaq Comput. Corp.

v. Packard Bell Elecs., Inc., 163 F.R.D. 329, 335-36 (N.D. Cal.
1995)     ("Obviously,           if     the     sought-after            documents        are   not

relevant nor calculated to lead to the discovery of admissible

evidence,       then       any        burden       whatsoever           imposed     upon       [the

subpoenaed non-party] would be by definition 'undue.'").

       ¶95     Wisconsin law authorizes the quashing of unreasonable

and oppressive subpoenas.                     Wis. Stat. § 805.07(3) ("the court

may . . . quash or modify the subpoena if it is unreasonable and

oppressive").         As the majority/lead opinion details, it appears
the circuit court applied a far more relaxed "appearance of

                                                 6
                                                        Nos.    2021AP1321-LV & 2021AP1325.bh


bias" standard rather than the strict, narrow, and rarely-met

"serious risk of actual bias" standard that governs.                                   This was

the    wrong    legal       test.       I    conclude          that    a     reasonable      judge

examining the facts and applying the proper legal standards to

both    the    motion       to     quash     the    subpoena           and    the     underlying

constitutional bias claim could only conclude that the subpoena

for documents must be quashed.

       ¶96     As    previously         explained,             the     unusual        procedural

posture of this case means the subpoena for documents is the

only issue we can or should formally decide.                                  That said, the

implications         for     further        investigation             regarding       Driftless'

alleged       bias     claim        against        Commissioner             Huebsch     as     the

proceedings continue below should be quite clear.



                                              III

       ¶97     I close with some observations about the importance of

this case for our system of adjudication.                                  The constitutional

standard       underlying           a       Caperton       due         process        claim     is
extraordinarily            high.        It    is    not        whether        some     impartial

observers      would       think    there's        an    appearance           of    bias.     The

question is whether actual bias was present, or a serious risk

of bias so extreme and unusual that it occurs in only the rarest

of circumstances.            See Caperton, 556 U.S. at 887-88; id. at 899-

900    (Roberts,      C.J.,        dissenting).            Any       claim     of    bias    "must

overcome a presumption of honesty and integrity in those serving

as adjudicators."            Withrow, 421 U.S. at 47.                   Unfortunately, this
"presumption that judges will follow the law regardless of their

                                               7
                                            Nos.    2021AP1321-LV & 2021AP1325.bh


personal views and regardless of their associations is quickly

being     replaced   by    the    presumption      that     judges   are   frail,

impressionable, and not to be trusted."              Miller, 392 Wis. 2d 49,

¶126 (Hagedorn, J., dissenting).

     ¶98    While citizens have a right to expect judges and other

adjudicators to decide cases impartially, this concern does not

justify    weaponizing     bias    allegations     and     recusal    to   achieve

litigation ends.          Legitimate claims have their place, but we

cannot validate and routinize a litigation tactic that aims its

fire at the decision-maker rather than the decision.                       Recusal

and bias claims must not become another missile to be deployed

anytime a litigant does not like an adjudicator's decision.                    Id.

The constitutional due process guarantee announced in Caperton

will rarely be met, and therefore should rarely be invoked.                     At

the end of the day, the Constitution simply does not countenance

the vague, generalized, and speculative accusations that served

as   the    basis    for    Driftless'     attacks        against    Commissioner

Huebsch.     The discovery subpoena against him should have been
quashed.    I respectfully concur.




                                       8
                                                   Nos.   2021AP1321-LV & 2021AP1325.jjk


       ¶99        JILL J. KAROFSKY, J.            (dissenting).       It is sometimes

said that bad facts make bad law.                     Today, bad procedure makes

bad law.          Plain and simple, this appeal is moot.                  Nevertheless,

four members of this court transform a "procedural anomaly"1 into

a procedural tragedy.             These four Justices springboard off an

appeal about mootness to overreach into matters not before this

court.        Strikingly, this unbounded exercise of judicial power

comes with no explanation, leaving all to speculate as to why

this       case    and   this   subpoena        recipient    receive      such   special

treatment.          Whatever the reason, my colleagues' indulgence in

the excesses of judicial power is not grounded in law and serves

only to deepen inequalities in our system of justice.                          For these

reasons, I respectfully dissent.


                                     I.    BACKGROUND

       ¶100 At the center of this interlocutory appeal is Michael

Huebsch.           During the relevant time frame, Huebsch served as

Commissioner on the Public Service Commission (PSC) when that

agency      approved      the   Cardinal-Hickory          Creek    Transmission       Line
project.              Several     local          governments       and     conservation

organizations,           including    the       Driftless   Area    Land      Conservancy

("Driftless"),           petitioned       for    judicial    review      of    the   PSC's

approval decision.

       ¶101 Along with legal challenges to the merits of the PSC's

approval, Driftless alleges Huebsch violated its members' due

process rights.            Driftless argues that Huebsch's contacts with


       See County of Dane v. PSC, Nos. 2021AP1321-LV, 2021AP1325
       1

& 2021AP1495-W, unpublished order (Wis. Sept. 21, 2021)
(Karofsky, J., dissenting).
                                1
                                                     Nos.    2021AP1321-LV & 2021AP1325.jjk


organizations and persons who appeared before him during the

PSC's consideration of the Cardinal-Hickory Creek project show

at least a serious risk of actual bias.                                    Evidence of those

contacts, however, was not in the record created before the PSC.

This   absence        is    significant;        typically,            judicial       review    is

limited to the agency record.                       The exception to that general

rule is set forth in Wis. Stat. § 227.57(1), which allows for

additional       discovery         in   cases       of   "alleged          irregularities      in

procedure    before         the    agency,"     such        as   a    biased       adjudicator.

Pursuant to that exception, the circuit court here determined

that Driftless's allegations of bias met the "irregularities in

procedure    before         the     agency"     standard         and        were,    therefore,

sufficient       to        grant    Driftless            leave       to     take    additional

discovery.

       ¶102 At the time the circuit court rendered its decision

permitting extra-record discovery, Huebsch was not a party to

the circuit court's review proceeding (he had since left his PSC

Commissioner post for the private sector).                                  He first became
involved in that proceeding when Driftless subpoenaed him to be

a non-party witness.                The subpoena——a subpoena duces tecum——

sought    both    Huebsch's         deposition           testimony         and   his   personal

phone for "imaging" of data relevant to his potential bias.                                   For

ease of reference, I refer to this as the "Phone Subpoena."

       ¶103 Huebsch filed a motion to quash the Phone Subpoena

and, alternatively, stay the Phone Subpoena pending appeal if

the circuit court ruled against him.                         The circuit court denied
both     motions.           Huebsch     then        appealed         the    circuit    court's

decisions    to       the    court      of   appeals.            While       the    appeal    was

                                                2
                                                       Nos.    2021AP1321-LV & 2021AP1325.jjk


pending, Driftless withdrew the Phone Subpoena.                                The subpoena's

withdrawal      prompted        the    court          of    appeals      to     conclude         that

Huebsch's appeal of the now-defunct Phone Subpoena was moot.

See    County     of    Dane    v.    PSC,        2021AP1321-LV,         unpublished            order

(Wis. Ct. App. Aug. 18, 2021).

       ¶104 Shortly        thereafter,                Driftless        issued        Huebsch       a

subpoena     ad       testificandum          to       secure     his     testimony         at    the

upcoming     trial       scheduled          to     occur       one     month    later.            For

simplicity,       I     refer   to     this        later       subpoena        as    the    "Trial

Subpoena."        Upon receipt of the Trial Subpoena, rather than

asking the circuit court to quash it, Huebsch came directly to

this court.           He presented us three options for resolving his

qualms with the ongoing discovery efforts related to him.                                         The

first     was     the    "extraordinary               and     drastic"        request      for     a

supervisory writ.          See State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, ¶17, 271 Wis. 2d 633, 681 N.W.2d 110.                                    In the

same petition, Huebsch alternatively asked that we exercise our

similarly       "extraordinary"             superintending           authority        over       the
circuit court to micromanage its discovery decisions.                                 See State

v. Jerrell C.J., 2005 WI 105, ¶83, 283 Wis. 2d 145, 699 N.W.2d

110 (Abrahamson, C.J., concurring) (quoting State v. Helms, 136

Wis.    432,      464-65,       118     N.W.          158      (1908)     (Winslow,             C.J.,

concurring)).          Finally, he filed a more traditional petition for

review.

       ¶105 The        petition       for        review       challenged       the    court       of

appeals' decision that Huebsch's appeal over the Phone Subpoena
was moot.       In an apparent attempt to add a law-developing issue



                                                  3
                                               Nos.      2021AP1321-LV & 2021AP1325.jjk


to    a    petition     otherwise      seeking       error    correction,2           Huebsch

suggested that his case presented a good vehicle for integrating

the       "voluntary    cessation"      mootness         exception       recognized         by

federal       courts    into    Wisconsin      law.          Behind      that       mootness

question, however, were additional, purely "error correcting"

issues.        These    include:       (1) how       a    court    is    to     apply      the

standard for a stay pending appeal——an issue for which we had

already accepted review in a different case;3 (2) the correct

standard for adjudicator bias under the Due Process Clause of

the   Fourteenth        Amendment——an     issue       that    simply      asked       us    to

repeat the legal standard we had articulated                            only    14 months

prior;4 and (3) how Driftless's specific allegations fit within

the   settled        "serious   risk    of   actual        bias"      standard——issues

calling for "merely the application of well-settled principles

to the factual situation" stemming from the earlier (and never-

appealed) order to expand the record.5                    A bare majority of this

court      granted     Huebsch's    petition     for      review   over        my    dissent

explaining how an interlocutory appeal over a decision declining
to    quash     a    subpoena    presented       a    "procedural         anomaly"         for


      2"The supreme court's primary function is that of law
defining and law development," while the court of appeals'
"primary function is error correcting."     Cook v. Cook, 208
Wis. 2d 166, 188–89, 560 N.W.2d 246 (1997).
      3That identical issue had already be accepted for review a
month earlier.       See Waity v. LeMahieu, No. 2021AP802,
unpublished order (Wis. July 15, 2021).
      4See Miller v. Carroll, 2020 WI 56, 392 Wis. 2d 49, 944
N.W.2d 542.
      5Our review criteria, however, disfavor                              "merely the
application  of   well-settled   principles   to                          the   factual
situation." Wis. Stat. § (Rule) 809.62(1r)(c)1.
                               4
                                                  Nos.   2021AP1321-LV & 2021AP1325.jjk


addressing the more substantive adjudicator-bias standard.                          See

County    of   Dane     v.    PSC,       Nos.      2021AP1321-LV,      2021AP1325     &

2021AP1495-W, unpublished order (Wis. Sep. 21, 2021).                         We were

unanimous,     however,      in    denying        Huebsch's    two    "extraordinary"

requests for either a supervisory writ or an exercise of our

superintending authority.              Id.


                                   II.       ANALYSIS

      ¶106 Four of my colleagues err in two fundamental respects.

First, this case is moot and no mootness exception applies.

That should be the end of this case.                      Unfortunately, it's not.

The majority/lead and concurring opinions overreach into matters

not     properly   before         us    in    a       manner   that    can   only   be

characterized      as   an    exercise           of    superintending    authority——

despite our unanimous decision not to exercise that authority in

this case.     That is the second error.                  I address each error in

turn.


                             A.    This Case is Moot
      ¶107 Shortly after the court of appeals dismissed as moot

the   matter    concerning        the    Phone        Subpoena,   Driftless    served

Huebsch with the Trial Subpoena.                      Huebsch claims the voluntary

withdrawal of the Phone Subpoena followed by the issuance of the

later Trial Subpoena proves his appeal should not have been

dismissed.      Huebsch posits this series of events falls within

the "voluntary cessation" exception to mootness recognized under

federal law but not under Wisconsin state law.                         The voluntary
cessation mootness exception holds that when a party voluntarily

ends challenged conduct, that cessation may not render a case

                                             5
                                                    Nos.   2021AP1321-LV & 2021AP1325.jjk


moot if the challenged conduct may be reasonably expected to

recur following dismissal of the action.                               See Friends of the

Earth,     Inc.     v.     Laidlaw       Env't        Servs.           (TOC),       Inc.,    528

U.S. 167, 189 (2000).

      ¶108 While this "voluntary cessation" argument served as

Huebsch's law-developing hook, neither the majority/lead opinion

nor the concurrence develop the law.                       The majority/lead opinion

mushes the distinct "voluntary cessation" exception into one of

our   existing          mootness      exceptions:          capable        and       likely    of

repetition        and     yet        evades        review.             See      majority/lead

op., ¶¶25-26.           Regardless of which exception to mootness the

majority/lead opinion is actually applying——voluntary cessation

or capable and likely of repetition yet evades review——neither

theory works here.          That is because the conduct and legal issues

here are not capable and likely of repetition; the two subpoenas

materially differ.

      ¶109 The "capable and likely of repetition and yet evades

review"     mootness       exception,         as     we    recently          emphasized,      is
"limited to situations involving 'a reasonable expectation that

the same complaining party would be subjected to the same action

again.'"      Portage       County       v.    J.W.K.,          2019    WI    54,     ¶30,   386

Wis. 2d 672, 927 N.W.2d 509 (quoting State ex rel. Clarke v.

Carballo,     83    Wis.     2d       349,    357,        265     N.W.2d        285   (1978)).

Likewise, the "voluntary cessation" exception applies only when

an action "sufficiently similar" to the challenged conduct is

reasonably     expected         to     recur.         See       Ne.     Fla.     Chapter     of
Associated Gen. Contractors of Am. v. City of Jacksonville, 508

U.S. 656, 662 n.3 (1993).

                                              6
                                              Nos.    2021AP1321-LV & 2021AP1325.jjk


       ¶110 Here, Huebsch supposes that the Phone Subpoena and the

Trial Subpoena establish "repetition."                  But the two subpoenas

differ substantially both as a matter of fact and as a matter of

law.      Factually,   the       subpoenas    differ    in   scope.         The   Phone

Subpoena    would    have        permitted    Driftless      to   probe      relevant

aspects of Huebsch's phone and required Huebsch to sit for a

deposition.     By contrast, the Trial Subpoena demands much less

of Huebsch, requiring only that he appear at trial to offer

truthful testimony.

       ¶111 As a matter of law, different legal standards govern

quashing the two subpoenas.              Our decision in State v. Gilbert,

109 Wis. 2d 501, 326 N.W.2d 744 (1982) delineates this legal

distinction.        Gilbert       involved    a   ten-year-old       girl    who   was

served with a subpoena ad testificandum requiring her to appear

in court and testify about her mother's abuse of her and her

sister.     The circuit court quashed the subpoena, reasoning that

the child's best interest was better served by not appearing in

the same courtroom as her abuser, which could trigger severe
psychological       harm    and     re-traumatize       her.       The      defendant

appealed.     On appeal, the victim claimed the circuit court had

the    authority     to         quash   her    subpoena      under     Wis.       Stat.

§ 805.07(3), which permits a court to quash or modify a subpoena

"if it is unreasonable and oppressive."

       ¶112 This court reinstated the subpoena, concluding that

§ 805.07(3) applied only to a subpoena duces tecum; a subpoena

ad    testificandum,       by    contrast,    could    not   be   quashed     on    the
grounds that it was unreasonable and oppressive or contrary to

the child's best interest.               Gilbert, 109 Wis. 2d at 508-17.

                                          7
                                                       Nos.    2021AP1321-LV & 2021AP1325.jjk


Though     seemingly          harsh,       the       court       underscored               just    how

fundamental a subpoena ad testificandum is to our legal system.

It    explained     that      "a     fundamental         tenet       of    our       modern       legal

system[]       is   that      the    public      has     a    right       to    every       person's

evidence," including the President of the United States.                                            Id.

at 505    (citing,       e.g.,       United      States        v.    Nixon,          418   U.S.     683

(1974)).       The court highlighted the maxims that "each person has

a duty to testify" and that the "integrity of the [adversarial]

legal    system     depends         on    the    court's        ability         to    compel       full

disclosure of all relevant facts under the rules of evidence."

Id.     Thus, the court concluded a ten year old's physiological

harm and re-traumatization was not enough for a court to quash a

subpoena ad testificandum.

       ¶113 These        factual         and     legal        distinctions            control      the

analysis.        Huebsch's appeal challenged only the decision not to

quash    the     Phone     Subpoena——a          subpoena        duces      tecum.           On     that

issue,     the      legal      standard          was     whether          the        subpoena      was

"unreasonable and oppressive."                       But under Gilbert, a different
standard would apply to Huebsch's Trial Subpoena——a subpoena ad

testificandum.           These factual and legal differences means the

two    subpoenas      are      not       the    "same        action"      nor        "sufficiently

similar."       See J.W.K., 386 Wis. 2d 672, ¶30; Ne. Fla. Chapter of

Associated Gen. Contractors, 508 U.S. at 662 n.3.

       ¶114 These        differences            also    mean        the    challenged             Phone

Subpoena is not reasonably likely to recur.                                See Laidlaw Env't

Servs., 528 U.S. at 189.                   Driftless averred that it would not
issue another subpoena duces tecum to Huebsch.                                       The court of

appeals    relied        on    that       averment,          meaning      Driftless          is    now

                                                 8
                                                     Nos.    2021AP1321-LV & 2021AP1325.jjk


judicially estopped from serving Huebsch with another subpoena

duces      tecum.     See     State      v.    Ryan,       2012    WI    16,   ¶¶32-33,     338

Wis. 2d      695,     809    N.W.2d       37.         The     majority/lead        opinion's

contrary assertion rests on a failure to appreciate the factual

and legal differences between these two subpoenas.                               And because

the     Phone    Subpoena         and    the    Trial        Subpoena      are    materially

different, the cited mootness exceptions do not apply.

       ¶115 The concurrence takes a slightly different tack that

fares no better.             In the concurrence's view, the adjudicator-

bias       standard    is     an    issue       of     "great      public        importance."

Concurrence, ¶90            (quoting       Marathon          County       v.     D.K.,     2020

WI 8, ¶19, 390 Wis. 2d 50, 937 N.W.2d 901).                              Perhaps, but this

court recently published a comprehensive opinion setting out the

proper       adjudicator-bias            standard         making    it     unnecessary       to

revisit the issue here.                 See Miller v. Carroll, 2020 WI 56, 392

Wis. 2d 49, 944 N.W.2d 542.

       ¶116 Putting the issue's perceived importance aside, I fail

to see why we needed to intervene through a moot interlocutory
appeal.         Had the trial been allowed to proceed without this

court's      meddling       and    had    the       final    judgment      deemed       Huebsch

unconstitutionally           biased,       then       a     traditional        appeal     would

squarely raise the very same adjudicator-bias issue.                              The bottom

line is that the adjudicator-bias issue serves as no excuse to

overlook mootness in this interlocutory appeal.                                The appeal is

moot without exception.

      B.    An Inappropriate Exercise of Superintending Authority




                                                9
                                                       Nos.   2021AP1321-LV & 2021AP1325.jjk


    ¶117 Four members of this court barrel past this appeal's

mootness with analyses that can only be explained as expansive

exercises of our superintending authority.                            To explain, even if

this court could overlook mootness here, then the only discovery

issue properly before us would be whether the circuit court

erroneously exercised its discretion when it declined to quash

the Phone Subpoena.               In resolving that issue, the legal question

we ask is whether the circuit court applied the "proper legal

standard."          See, e.g., State v. Dobbs, 2020 WI 64, ¶32, 392

Wis. 2d     505,      945     N.W.2d         609.       The     proper        legal    standard

governing       a    subpoena        such       as     the    Phone      Subpoena       is       the

"unreasonable          and        oppressive"           standard         in     Wis.         Stat.

§ 805.07(3).         See Gilbert, 109 Wis. 2d at 509-10.                       That would be

the extent of our inquiry.

    ¶118 Not         interested         in     limiting       themselves       to     the    Phone

Subpoena    and      the     narrow       legal       issue   it   raises,       four       of    my

colleagues          instead        exercise           this      court's         extraordinary

superintending        authority         to      reach    an    issue     not     before      this
court,    the       adjudicator-bias            standard.          The    adjudicator-bias

issue    arises      solely       out     of    the     circuit    court's       decision         to

expand the record.                But the decision to expand the record was

never part of this appeal; the deadline to appeal that ruling

expired before Huebsch filed this appeal.                             Tellingly, not even

Huebsch was so bold as to ask that we reverse a decision that

occurred     before          he     was        involved       in   the        circuit        court

proceedings.          See    Opening         Br.     Pet'r    at   51;    Reply       Br.    Pet'r
at 18.     Undeterred, four member of this court micromanage the

circuit court's application                    of the adjudicator-bias standard.

                                                 10
                                                       Nos.   2021AP1321-LV & 2021AP1325.jjk


Because that issue belongs to the record-expansion decision not

before    us,       such     micromanagement            is    clearly      an   exercise     of

superintending authority.

      ¶119 Not willing to admit as much, both the majority/lead

opinion       and    concurrence          attempt        to     conceal     their      use   of

extraordinary power behind a novel legal theory that a subpoena

must be grounded in a "cognizable" claim.                            But the veil is thin.

Neither Huebsch nor my colleagues cite a single case from any

jurisdiction that actually supports their theory.                               Indeed, the

theory's novelty lays bare my colleagues' procedural mischief.

Had   this     interlocutory         appeal       challenged         the   circuit       court's

decision to expand the record, I would agree that the issue

before us is the "proper legal standard" for showing adjudicator

bias under Wis. Stat. § 227.57(1).                      But again, that decision was

not appealed.             Huebsch instead appealed the later decision not

to quash the Phone Subpoena.                    As such, this appeal presents only

the issue of whether the circuit court applied the "proper legal

standard"       for        showing        a     subpoena        is     "unreasonable         and
oppressive"          under       Wis.         Stat.     § 805.07(3).            This       novel

"cognizable" claim theory conflates the adjudicator-bias issue,

which is not before us, with the narrower Phone-Subpoena issue,

which    is    the    only       matter       before    us.      In    short,     this    novel

theory——found no where in the law——operates to obscure what is

otherwise       an    exercise       of       superintending          authority     to    reach

matters not before the court.

      ¶120 In my colleagues' fervor to reach issues beyond this
appeal's procedural posture, they fail to appreciate the dire

consequences         of    the    "cognizable"          claim    theory.        This      theory

                                                 11
                                                Nos.    2021AP1321-LV & 2021AP1325.jjk


allows a subpoenaed witness to raise what amounts to a motion to

dismiss   the      claim    underlying        the    subpoena.         In    allowing      a

subpoenaed       witness    to    question     the     merits    of    the       underlying

claim, a majority of this court creates an entirely new class of

persons within a case who now have the right to reach back to

challenge earlier merits decisions on which their subpoenas are

predicated.       And if a circuit court does not amend its earlier

merits decision, then this new class of subpoenaed witnesses can

request     an     interlocutory         appeal      challenging        that        earlier

decision's legal merits and demand that proceedings be stayed

pending that appeal.6            In the end, this novel "cognizable" claim

theory    provides     for       a    disruptive       new    tool     in    a     subpoena

recipient's toolbox——at least for those select witnesses with

the means to advance it.

     ¶121 Though four members of this court engage in a blatant

exercise of superintending authority, they stay largely silent

on why Huebsch's non-party appeal deserves such extraordinary

treatment.        That's problematic.           Our superintending power "is
not to be exercised upon light occasion, but only upon some

grave exigency" and "extraordinary hardship."                        State v. Cir. Ct.

of Milwaukee Cnty., 143 Wis. 282, 285, 127 N.W. 998 (1910).

What's    the     "grave     exigency"?             Where's     the     "extraordinary

hardship"    here?         Certainly     it   cannot     be     the   mere       fact   that

Huebsch     would    have        to   give    truthful        testimony      about       his

conversations with friends and contacts who appeared as parties

before him.         Not even a ten-year-old abuse victim who faces


     6 Stunningly, Huebsch claims such an interlocutory appeal
would be as of right for non-party witnesses like him.
                               12
                                                  Nos.     2021AP1321-LV & 2021AP1325.jjk


psychological       harm    and   re-traumatization             by    having      to   appear

before   her    abuser       to     detail        her     abuse      has    received      the

extraordinary       relief    granted        to     Huebsch.          See    Gilbert, 109

Wis. 2d 501.        Inconvenience and the discomfort that comes with

having private relationships exposed to public view simply are

not enough to excuse a subpoenaed witness from his "duty to

testify."    Id. at 505.

    ¶122 While the concurrence is more forthcoming with it's

reasoning, it still falls prey to Huebsch's not-so-subtle scare

tactic repeated throughout his filings and at oral argument that

if this could happen to him, then it could happen to a Justice

as well.     True enough.           But if our government is truly one of

laws and not men and women, then we cannot use extraordinary

constitutional       powers       to    carve       out     special        treatment      for

ourselves     and    only     person's        like       us.      Everyday        Wisconsin

citizens respect their civic duty and testify in court despite

the hardships that testifying may bring.                       That remains true even

when their subpoenas ultimately prove to be the result of legal
error.      Neither       Huebsch      nor    any       Justice      of    this   court    is

absolved from this duty to testify.                     See Gilbert, 109 Wis. 2d at

505 (holding that "each person has a duty to testify" because

the public's "right to every person's evidence . . . applies to

all of us——even the President of the United States" (citing

Nixon, 418 U.S. 683)).            We are not above other witnesses and the

procedures we adhere to should reflect that.

    ¶123 To that end, I conclude by observing that consistency
across     cases     is     integral         to     this       court's      institutional

legitimacy.     Like cases should be treated alike.                          Here, we are

                                             13
                                               Nos.   2021AP1321-LV & 2021AP1325.jjk


left with a vexing question:               what distinguishes Huebsch from

the ten-year-old abuse victim in Gilbert?                     My colleagues offer

no satisfying answer.


                              III.    CONCLUSION

      ¶124 In this moot appeal, a bad procedural posture makes

bad   law.      Though   we     unanimously           voted     not   to    exercise

superintending authority in this appeal, four members of this

court make an about face by indulging in that extraordinary

power to reach matters not before us.                  My colleagues provide no

acceptable principle or explanation for why this case called for

such a blunt exercise of judicial power.                     For these reasons, I

respectfully dissent.

      ¶125 I   am   authorized       to   state       that    Justices     ANN   WALSH

BRADLEY and REBECCA FRANK DALLET join this dissent.




                                          14
    Nos.   2021AP1321-LV & 2021AP1325.jjk




1